Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/918707 has claims 1-8 pending.

Priority /Filing Date
2.	This application is a divisional of U.S. Patent Application Ser. No. 14/976,883, filed on December 21, 2015, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 62/126,202 filed February 27, 2015. 

Claim Objections
3. 	Claims 1 and 5 are objected to because of the following informalities: Where it recites “load a generated hybrid test construct of virtual and real devices:” in line 4 – the “:” should be replaced with “;”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10853104. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘104 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	i)	As per independent Claims 1 and 5-the claims recite the limitation “load(ing) a generated hybrid test construct of virtual and real devices”. However this generated hybrid test construct is not used anywhere in the subsequent claim limitations- making the purpose of this limitations and overall meaning of the claim indefinite. Appropriate linkage and correction is required.
ii) 	As per independent Claims 1 and 5- the claims recite the limitation (last limitation) “combine(ing) the behavioral simulation with the data from the plurality of real devices to generate a simulation of a virtual environment”. However the claims fail to elaborate how the behavior simulation with the real device is combined in generating simulation of virtual environment-making this limitation and overall meaning of the claim indefinite. Appropriate correction is required.
As per dependent claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Gu et al. hereafter Gu (Pub. No.: US 2009/0089700 A1), in view of Kraus et al. hereafter Kraus (Pub. No.: US 2016/0283352 A1).

Regarding Claim 1, Gu discloses a computer implemented system for simulating and recording at least one event to test and simulate a virtual environment of connected devices (Gu: abstract), the system comprising:

load a generated hybrid test construct of virtual and real devices (Gu: Figure 1, [0033], [0034]: hardware-in-the-loop (HIL) emulation- note that the system provides a hybrid environment that integrates physical and emulated automation components including data and information exchange between the virtual world and the real world):
receive real data from a plurality of real devices (Gu: [0045]: The real world domain 102 includes a real sensor 118 and a real actuator 116, where the real sensor 118 provides a signal of the position of the robot 106 and the real actuator 116 actuates the robot 106 to move it from position to position.; Also see [0048], [0051]);
generate a behavioral simulation of a plurality of virtual devices instantiated based on one or more defined behavior parameters and at least one external influencer instantiated based on one or more configured properties (Gu: [0037]: The process first selects a particular automation system or component that needs to be validated or emulated at box 12. The process then determines whether complete and accurate emulation models are available for the particular system or component that is to be emulated at decision diamond 14. If all of the models that are necessary for the emulation are available at the decision diamond 14, then the process performs a 100% virtual emulation and validation of the system or component at box 16;  [0034]: The HIL emulation for automation component compatibility and performance testing provides a number of advantages including control validation for testing control logic on hybrid or simulated processes, hypothetical machine arrangements providing plug and play characteristics that make it possible to test various arrangements easily and the testing of new hardware where the new hardware can be plugged into an existing process simulation and run in real time to test its compatibility and performance and simulations can be plugged into an existing system and run in real time to test feasibility; Figure 2, [0040]: The system 50 is controlled by a programmable logic controller (PLC) 60 based on the status of various sensors, for example sensors 62, 64 and 66, through a network 68 provided throughout the system 50, where other system status information is also provided on the network); and
combine the behavioral simulation with the data from the plurality of real devices to generate a simulation of a virtual environment (Gu: Figure 1 , [0038]: The process then selects a real and virtual world coupling method at the plant location at box 28 to couple the physical system with a virtual component, such as an emulated robot on a computer. The process then configures an input/output (I/O) interface at box 30 which is a bridge between the real and virtual world, and chooses a part passing method at box 32 that determines how a real part location sensing to be coupled between a virtual machine and a real machine in the system. The process then synchronizes the real machine and the virtual world clocks at box 34, and tests the component or system for performance and compatibility at box 36;Figure 5, [0044]: FIG. 5 is an illustration of an integrated real and virtual manufacturing automation system 100 including complimentary pairs of physical sensors and actuators. The system 100 includes a real world domain 102 including a real machine 106, such as a robot, and a virtual world domain 104 including a virtual world machine 108, where the robot 106 is a component of a manufacturing automation system. In this embodiment, the real domain 102 and the virtual domain 104 are electronically isolated. Signals passed between the real world domain 102 and the virtual world domain 104 is facilitated by matching an actuator with a complimentary sensor and a sensor with a complimentary actuator; Also see [0039], [0040]).
Gu do not explicitly discloses 
select at least one event for simulation;

Kraus discloses 
select at least one event for simulation (Kraus: [0056]: Hardware service states 325 can further relate to physical events monitored by the device and the device profile can model the occurrence of these physical events; [0059]: Business service states can determine, from the sensors, that the event has occurred and handle reporting of the event; Also see claim 10);
select a time and a repetition for the event selected for simulation (Kraus: [0056]: Hardware service states 325 can further relate to physical events monitored by the device and the device profile can model the occurrence of these physical events; [0057]: time-keeping state; [0058]: the time services 330 can define the rate, frequency, and timings of the state transitions to be modeled in the virtualized device instance; [0059]: if the device profile defines a hardware service model that has a more frequent pattern of physical events occurring);
Gu and Kraus are analogous art because they are from the same field of endeavor. They both relate to simulation of virtual and real devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above hybrid emulation environment, as taught by Gu, and incorporating the capability of event based simulation, as taught by Kraus.
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate interconnection of large number of devices into an advanced automation and interconnected environment, as suggested by Kraus (Kraus: [0002]).

Regarding Claim 5, it is a computer-implemented method claim corresponding to the system as recited Claim 1. Therefore, it is rejected for the same reason as Claim 1 above.

Regarding Claim 2, the combinations of Gu and Kraus further discloses the system of claim 1, wherein the operations further include storing the simulation of the virtual environment for play-back, wherein the play-back is playing back the stored simulation of a virtual environment on a time-lapse mode different from the time-lapse on which the stored simulation of the virtual environment was generated (Kraus: [0016]: computer readable storage medium; Examiner’s Remark(ER): Note that general purpose computer readable storage medium can be used to store and playback virtual environment in a different time-lapse mode than when it was generated .claim language is broad and  doesnot stipulate what the time-lapse node is and how it is different than general playback at different speed (e.g. regular digital Fast-forward-Rewind etc.);  [0065]: From these device profiles, virtual instances of these combinations of devices can be developed and run to simulate a variety of different test cases).

Regarding Claim 6, it is a computer-implemented method claim corresponding to the system as recited Claim 2. Therefore, it is rejected for the same reason as Claim 2 above.

Regarding Claim 3, the combinations of Gu and Kraus further discloses the system of claim 2, wherein the time-lapse mode is an accelerated time-lapse or a decelerated time-lapse (Kraus: [0016]: computer readable storage medium; [0065]: From these device profiles, virtual instances of these combinations of devices can be developed and run to simulate a variety of different test cases; Examiner’s Remark(ER): Note that general purpose computer readable storage medium can be used to store and playback virtual environment in a different time-lapse mode than when it was generated .Claim language is broad and doesnot stipulate what the time-lapse node is and how it is different than general playback at different speed (e.g. regular digital Fast-forward-Rewind etc.).

Regarding Claim 7, it is a computer-implemented method claim corresponding to the system as recited Claim 3. Therefore, it is rejected for the same reason as Claim 3 above.

Regarding Claim 4, the combinations of Gu and Kraus further discloses the system of claim 1, wherein the event for simulation further comprising selecting a first event and a second event, and selecting an overlap or a lag between the first event and the second event (Kraus: [0059], [0060], [0061], [0067]).

Regarding Claim 8, it is a computer-implemented method claim corresponding to the system as recited Claim 4. Therefore, it is rejected for the same reason as Claim 4 above.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Cheng et al. (Patent No.: US 6,236,908 B1) teaches a virtual vehicle sensor includes a neural network which produces a sensor output based on a linear combination of non-linear physical signals generated by conventional physical sensors. Instead of determining an output directly, the neural network determines the polynomial coefficients as functions of the physical signals indicative of other engine operating parameters.
Van Doorn et al.  (Pub. No.: US 2011/0066412 A1) relates to the processing of application logic of a virtual and a real-world ambient intelligence environment by ensuring that the output of sensors and the input of actuators in the ambient intelligence environment are the same for the virtual and the real-world environment.
Mishra et al. (Enhancing Enterprise Virtual Worlds with Real-World Event Information,2011, IEEE, pp 1-4) conceptually present a novel system for enhancing enterprise virtual worlds by supplying information about real-world events and activities at near real-time. 
Different real-life human activities using a visual surveillance system are detected and classified and then send corresponding relevant information as inputs to a virtual world server. The virtual world server uses this information to reproduce these activities in the virtual environment. 
Hadjiski et al. (HVAC Control via Hybrid Intelligent Systems, 2007, BULGARIAN ACADEMY OF SCIENCES, pp 77-94) proposes a new hybrid intelligent system for Heating, Ventilation and Air Conditioning (HVAC) control by integration of Multiagent System (MAS), Dynamic Ontology (DO) and Ant Colony Optimization (ACO). The relevant combination between data driven and knowledge driven methods results in significant improvement of all behavioral indexes of HVAC control system – speed, stability, internal communication rate, robust according uncertainty and disturbances.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146